Citation Nr: 0618023	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  05-17 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a low back disability, to include intervertebral disc 
syndrome (IDS) and traumatic arthritis.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946.  This case comes to the Board of Veterans' 
Appeals (Board) from an April 2004 rating decision, which 
granted service connection for traumatic arthritis of the 
lumbar spine as a residual of a back injury and assigned an 
initial 10 percent rating effective from the date of the 
veteran's claim.


FINDINGS OF FACT

1.  Since the initial grant of service connection, the 
veteran has not had recurrent treatment for low back pain to 
suggest moderate IDS, or muscle spasm on extreme forward 
bending or loss of lateral motion.

2.  Since the initial grant of service connection, the 
veteran has not had limitation of motion to 120 degrees of 
combined range of motion of the thoracolumbar spine, nor has 
he had limitation of motion to between 30 and 60 degrees in 
forward flexion and or suffered from incapacitating episodes 
requiring physician-directed bed rest and having a total 
duration of at least 2 weeks during the past 12 months, nor 
functional loss due to pain to warrant a rating in excess of 
10 percent; the veteran's low back disability has not 
markedly interfered with his employment nor required frequent 
hospitalization.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for a low back disability, to include IDS and 
traumatic arthritis, have not been met.  38 U.S.C.A. §§ 1155, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5237, 5242, 5243, 5292, 5293, 5295 (as in effect prior to and 
beginning September 23, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of:  1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 C.F.R. § 3.159.  VA 
satisfied all four required elements in a July 2004 letter.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained VA 
treatment records, and private medical records identified by 
the veteran, and afforded him two VA spine examinations 
regarding his complaints of back pain.

VA has satisfied its duties to notify and assist the veteran, 
and additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore, he is not prejudiced by the Board's adjudication 
of his claim.

II.  Claim for Higher Initial Rating

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 
4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  In an appeal of an initial 
rating, consideration must be given to "staged" ratings, 
i.e., disability ratings for separate periods of time based 
on the facts found. See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

Due to the limitation of motion evidenced in an April 2005 VA 
examination, the veteran has been assigned an initial rating 
of 10 percent under the prior Diagnostic Code 5242, for 
degenerative arthritis of the spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5242.  The veteran seeks a rating in excess 
of the initial rating of 10 percent for his low back 
disability.  

The law pertaining to this claim has changed during this 
appeal.  VA promulgated new regulations for the evaluation of 
IDS, 38 C.F.R. § 4.71a, Diagnostic Code 5243, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine (including degenerative arthritis), effective 
September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(codified at 38 C.F.R. pt. 4).  The amendments renumber the 
diagnostic codes and create a general rating formula for 
rating diseases and injuries of the spine, based on 
limitation or loss of motion and other symptoms.  The Board 
will consider all prior and revised rating criteria but of 
course, revised rating criteria may not be applied to claims 
prior to the effective date of the amended regulation.  See 
38 U.S.C.A. § 5110(g); Rhodan v. West, 12 Vet. App. 55 
(1998).

The relevant medical evidence includes an April 2005 VA 
examination, VA treatment records from 1999 to 2004, a 
February 2004 VA examination, and two private chiropractor 
treatment records.

Although the veteran's lumbar spine disability includes 
arthritis, degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joints 
involved.  38 C.F.R. §  4.71a, Diagnostic Codes 5003, 5010.

The Board must first consider 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (as in effect prior to September 23, 2002).  Under 
these criteria, a 10 percent rating is warranted for mild 
IDS.  A 20 percent evaluation is warranted when there is 
moderate IDS with recurring attacks.  A 40 percent evaluation 
is warranted for severe; recurring attacks, with intermittent 
relief.  Finally, a 60 percent evaluation is warranted for 
pronounced IDS with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.

The words "mild" and "moderate" are not defined in the VA 
rating schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6.

Diagnostic Code 5293 involves loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of motion of the 
lumbar vertebrae.  See VAOPCGPREC 36-97 (Dec. 12, 1997).

An evaluation higher than 10 percent is not warranted under 
DC 5293.  The evidence does not show recurrent treatment for 
low back pain but rather sporadic treatment (April 1998 and 
then again in May/June 2000).  The veteran has not exhibited 
moderate IDS with recurrent attacks and, as such, the Board 
finds that his symptoms of IDS do not more nearly approximate 
a 20 percent evaluation under DC 5293.

Under DC 5295 (as in effect prior to September 23, 2002), a 
10 percent evaluation is warranted for lumbosacral strain 
with characteristic pain on motion.  A 20 percent evaluation 
is warranted for muscle spasm on extreme forward bending, 
loss of lateral motion, unilateral, in standing position.  A 
40 percent evaluation is warranted for severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

There are no reports since June 2000 (see May and June 2000 
private chiropractor treatment record) of muscle spasm on 
extreme forward bending and no complaints ever of loss of 
lateral motion.  At the April 2005 and February 2004 VA 
examinations the veteran reported no muscle spasms.  While 
the veteran was noted to have had intervertebral disc 
thinning according to his chiropractic treatment records as 
well as narrowing of the intervertebral disc spaces at the 
April 2005 VA examination, he does not present these with any 
of the other qualifying symptoms to warrant a rating of 
either 20 or 40 percent.  As such, a rating in excess of 10 
percent disabling must be denied under DC 5295.

Under DC 5292 (as in effect prior to September 23, 2002), a 
10 percent rating is warranted for slight limitation of 
motion of the lumbar spine, 20 percent was warranted for 
moderate limitation of motion, and 40 percent for severe 
limitation of motion.  At the April 2005 VA examination, the 
veteran's forward flexion was to 90 degrees with pain at end, 
extension was to 10 degrees with pain at end, lateral flexion 
(both left and right) was to 30 degrees, and lateral rotation 
(both left and right) was to 30 degrees.  At the February 
2004 VA examination, the veteran's forward flexion was to 70 
degrees (with normal noted to be 95 degrees), extension 
backward was to 15 degrees (with normal noted to be 55 
degrees), lateral flexion was to 20 degrees (with normal 
noted to be 40 degrees), and bilateral rotation was to 25 
degrees (with normal noted to be 30).  The veteran's range of 
motion is more approximate to a slight limitation of motion 
than a moderate limitation of motion.  As such, a rating in 
excess of 10 percent must be denied under DC 5292.

Nothing in the record reflects that the veteran has had any 
residuals of a fractured vertebra or ankylosis of the spine, 
spondylolisthethis or segmental instability, or spinal fusion 
so ratings under the prior criteria of DCs 5285, 5286, and 
5289 would be inappropriate.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5286, 5289 (2000).

Under the "Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes," 38 C.F.R. § 4.71a, DC 
5243 (as in effect from September 23, 2002) a 10 percent 
evaluation is warranted where there are incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 percent 
evaluation is warranted where there are incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  An 
"incapacitating episode" is a period of acute signs and 
symptoms due to IDS that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
DC 5243, Note 1.

The evidence does not show that the veteran suffered from 
incapacitating episodes having a total duration of at least 
two weeks during the past 12 months.  At the April 2005 VA 
examination, he reported episodes of pain that would last 30-
45 minutes with unknown frequency.  Private chiropractic 
records indicate treatment for episodes of pain in May and 
June of 2000 lasting as long as four or five days.  Yet, at 
no point in the veteran's treatment for low back pain was he 
directed by his physician to bed rest thereby rendering him 
incapacitated.  Despite the veteran's difficulties with pain 
and range of motion with no record of medically prescribed 
incapacitation lasting at least two weeks due to IDS, a 
rating of 20 percent is not warranted under DC 5243.

Effective September 26, 2003, IDS may be rated under either 
the "Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes" or the "General Rating Formula 
for Diseases and Injuries of the Spine," whichever results 
in a higher rating.  The General Rating Formula also applies 
to lumbosacral strain and degenerative arthritis.  See 38 
C.F.R. § 4.71a (as in effect September 26, 2003), DC 5237, DC 
5242, and DC 5243.  The General Rating Formula provides a 10 
percent evaluation for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  Whereas a 20 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  The 
normal ranges of motion for the thoracolumbar spine are as 
follows: flexion to 95 degrees; extension to 35 degrees; 
lateral flexion (bilaterally) to 30 degrees; rotation 
(bilaterally) to 30 degrees.  38 C.F.R. § 4.71a (Plate V) 
(2005).

As noted above, the April 2005 VA examination revealed 
forward flexion to 90 degrees with pain at the end, extension 
to 10 degrees with pain at the end, and lateral flexion (both 
right and left) to 30 degrees, and lateral rotation (both 
left and right) to 30 degrees.  The combined range of motion 
was 220 degrees.  At the February 2004 VA examination, 
forward flexion was to 70/95 degrees, extension backward was 
to 15/55 degrees, lateral flexion was to 20/40 degrees, and 
bilateral rotation was to 25/30 degrees.  The combined range 
of motion was 175 degrees.  At both examinations, the veteran 
was noted to have had no muscle spasms or abnormal gait but 
did show mild guarding and mild scoliosis though both VA 
examiners concluded that he had no deformity of the spine.  
In any case, the veteran does not meet the criteria for a 20 
percent evaluation under the General Rating Formula for 
Diseases and Injuries of the Spine.  

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate Diagnostic Code.  
Although the veteran subjectively complained of numbness and 
tingling in the lower extremities at the February 2004 VA 
examination, he was found to have no radiation on objective 
examination.  In any case, there is no showing he now 
objectively manifests neurologic symptoms as a consequence of 
his service-connected lumbar spine disorder.  

While the evidence shows some limitation of motion in the 
thoracolumbar spine, as well as low back pain, the evidence 
does not otherwise show functional loss due to pain to 
warrant a rating in excess of 10 percent at this time.  When 
the ranges of motion in the lumbosacral spine are considered 
together with the evidence showing functional loss, to 
include the findings pertaining to neurological deficits, 
muscle strength, and the lack of evidence of muscle atrophy 
in the lower back, such as shown in the most recent VA spine 
examination report, the Board finds that there is 
insufficient evidence of objective pain on motion, or any 
other functional loss, to warrant a rating in excess of 10 
percent.  See 38 U.S.C.A. §§ 4.40, 4.45 and 4.59; Deluca v. 
Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262 (1998).

There is also no competent evidence that the veteran's low 
back condition causes "marked" interference with employment 
or requires frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.  38 C.F.R. § 3.321(b)(1).  
Indeed, the schedular ratings are already based upon the 
average impairment of earning capacity, and are intended to 
be considered from the point of view of the veteran working 
or seeking work.  An extraschedular rating is not warranted.

In reaching this decision, the Board has considered the 
veteran's statements.  However, the preponderance of the 
evidence is against the claim and, as such, the benefit-of-
the-doubt rule is not for application in this case.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An initial rating in excess of 10 percent for a low back 
disability, to include IDS and traumatic arthritis is denied.



____________________________________________
 C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


